Citation Nr: 1529181	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating for arthritis of the right knee with limitation of extension, associated with residuals of instability of a right knee injury, status post-operative right medial meniscectomy, rated as 10 percent from March 7, 2002, noncompensable from January 28, 2008, 30 percent from October 17, 2009, 40 percent from May 31, 2011, and 10 percent from August 27, 2014, to include propriety of the reduction of the disability rating effective August 27, 2014.

2.  Entitlement to an earlier effective date, prior to January 19, 2011, for the grant of entitlement to individual unemployability (TDIU).

3.  Entitlement to an earlier effective date, prior to January 19, 2011, for the grant of entitlement to Dependent's Educational Assistance (DEA).

4.  Entitlement to an increased disability rating for arthritis of the right knee with limitation of flexion, currently rated as 20 percent disabling.

5.  Entitlement to an earlier effective date, prior to August 27, 2014, for the 20 percent disability rating for arthritis of the right knee with limitation of flexion. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California in which the RO denied the Veteran's claims for a disability rating greater than 10 percent for right knee arthritis.

The claim is also on appeal from the following rating decisions by the RO in San Diego, California: a February 2010 which assigned a separate evaluation for limitation of extension of the right knee; a January 2012 rating decision which granted entitlement to TDIU and DEA effective January 19, 2011; a May 2012 rating decision in which clear and unmistakable error was found in the evaluation of arthritis of the right knee, with limitation of extension, and retroactive separate ratings were assigned for limitation of extension of the right knee; and, a September 2014 rating decision which reduced the disability rating of limitation of extension of the right knee to 10 percent.   

In this regard, the Board notes some initial uncertainty as to whether the September 2014 decision did actually reduce the Veteran's disability given that, a Supplemental Statement of the Case was also issued in September 2014 that explained that a reduction was merely being proposed.  However, a September 2014 codesheet reflects that the Veteran's limitation of extension in the right knee was rated as 10 percent disabling, effective August 27, 2014.  Thus, despite the confusing language in the Supplemental Statement of the Case, it does appear that the disability rating was reduced.  As the claim for a higher rating was already on appeal, the Board finds the propriety of this reduction is part and parcel of that claim.  To the extent the Board may be misreading these documents, the Board finds such error nonprejudicial as the 40 percent rating is being restored hereinbelow.  In essence, if the reduction was not implemented by the RO, the Board will merely be restoring a rating already in effect.

In March 2011, the Board denied an increased disability rating for limitation of flexion of the right knee and remanded the issues of entitlement to TDIU and entitlement to an earlier effective date for right knee arthritis based upon limitation of extension, currently rated as 30 percent disabling effective October 17, 2009.  While ordinarily, in a claim for an increased disability rating for the knee, the Board would consider all theories of entitlement concurrently, i.e. limitation of flexion and extension, regardless of whether the Veteran has raised his claim under only one theory, in the instant case, considering that the Board denied an increased disability rating for limitation of flexion in March 2011 and that decision is final, the claim is limited only to limitation of extension.  Accordingly, the review below will focus on limitation of extension of the right knee.

The Board notes that the RO also certified for appeal separate claims of entitlement to an earlier effective date, prior to October 7, 2009, for the 30 percent disability rating for arthritis of the right knee with limitation of extension, associated with residuals of instability of a right knee injury, status post-operative right medial meniscectomy; and entitlement to an earlier effective date, prior to May 31, 2011, for the 40 percent disability rating for arthritis of the right knee with limitation of extension, associated with residuals of instability of a right knee injury, status post-operative right medial meniscectomy.  However, the Board finds that claim for increased evaluation on appeal also requires consideration of whether higher evaluations are warranted limitation of extension of the right knee at any time since 2002.  Thus, there is essentially no need for separate effective date claims as the matters are part and parcel of the increased rating claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to an increased disability rating for right knee arthritis with limitation of flexion, currently rated as 20 percent disabling, and entitlement to an earlier effective date for the 20 percent disability rating assigned for limitation of flexion of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  With respect to the reduction in rating for a right knee disability, the September 2014 rating decision shows that the RO did not properly apply the provisions of 38 C.F.R. § 3.105(e).

2.  Extension of the right knee was limited to no more than 10 degrees prior to January 28, 2008.

3.  Prior to October 17, 2009, extension of the right knee was limited to no more than 5 degrees.

4.  As of October 17, 2009, extension of the right knee was limited to 30 degrees or more.  

5.  The Veteran's claim for TDIU is part of his claim for an increased disability rating for arthritis of the right knee filed in March 2002.

6.  The Veteran first became unemployable as of August 1, 2003.

7.  The Veteran's claim for DEA benefits is derived from his TDIU claim and, thus, both awards must share the same effective date.


CONCLUSIONS OF LAW

1.  The reduction in rating for arthritis of the right knee based on limitation of extension from 40 percent to 10 percent, effective August 27, 2014, was not proper and is void and therefore a 40 percent rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105(e) (2014).

2.  The criteria for a rating in excess of 10 percent, prior to January 28, 2008, for service-connected arthritis of the right knee with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261(2014).

3.  The criteria for compensable rating,  prior to from January 28, 2008 to October 17, 2009, for service-connected arthritis of the right knee with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261(2014).

4.  The criteria for a 40 percent disability rating for service-connected arthritis of the right knee with limitation of extension have been met as of October 17, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261(2014).

5.  The criteria for an August 1, 2003 effective date, but no earlier, for the award of TDIU benefits have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.400, 4.16 (2014).

6.  The criteria for an August 1, 2003 effective date, but no earlier,  for the award of DEA benefits have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Initially, the Board notes that the reduction of the 40 percent disability rating for arthritis of the right knee with limitation of extension, and the earlier effective date claims for entitlement to TDIU and DEA are being granted herein, therefore, any deficiencies with the notice requirements are harmless.

With respect to the remaining issues, the duty to notify was satisfied prior to the initial RO decisions by way of letters sent to the Veteran in May 2002, December 2008 and March 2011, that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available VA and private treatment records, and lay statements have been obtained.  Social Security Administration records have also bene obtained.

Additionally, the medical examinations of record are adequate.  The VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  While the Veteran's attorney has on multiple occasions provided generic statements of law regarding the adequacy of examinations in general, no argument showing the inadequacy of any examination of this Veteran has been persuasively asserted.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

I.  Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 505.  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40 (2014), disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 (2014) provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.). (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.). (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.). (d) Excess fatigability. (e) Incoordination, impaired ability to execute skilled movements smoothly. (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Likewise, 38 C.F.R. § 4.59 (2014) provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this regard, the Court in Burton v. Shinseki, 25 Vet. App. 1 (2011), held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.

The Veteran has been assigned disability ratings for limitation of extension of the right knee under Diagnostic Code 5261 as follows:  10 percent effective March 7, 2002, noncompensable effective January 28, 2008, 30 percent effective October 2009, 40 percent May 31, 2011, and 10 percent effective August 27, 2014.  He seeks and increased disability rating throughout the entire time period on appeal.  The Board agrees that a staged rating is warranted; however, finds, as will be discussed below, that a different effective date is warranted as to the 40 percent disability rating.  

By way of history, the Veteran filed a claim for an increased disability rating for arthritis of the right knee in March 2002.  In a February 2003 rating decision, the RO denied the Veteran's claim.  He appealed the denial.  During the course of the appeal, in February 2010, the RO assigned a separate disability rating of 30 percent effective October 17, 2009 for limitation of extension.  In May 2012, the RO found clear and unmistakable error in the failure to assigned a separate disability rating for limitation of extension from the date of the claim, March 2002, and retroactively assigned the staged ratings noted above for limitation of extension.  The Veteran disagreed with the disability ratings assigned.  In March 2011, the Board denied an increased disability rating for limitation of flexion and remanded the issue of an increased disability rating of arthritis of the right knee based on limitation of extension.  As noted in the Introduction section of this decision, as the Board issued a decision with regards to the limitation of flexion of the right knee, the only issue which remained on appeal as to the claim for an increased disability rating for arthritis of the right knee was based on limitation of extension.  Therefore, the analysis below focuses only on the limitation of extension.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Full range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2014).

At the outset, it is noted that the disability rating of arthritis of the right knee based on limitation of extension was reduced by the RO to 10 percent effective August 27, 2014.  The Veteran has argued that the reduction was improper.  The Board considers this to be part and parcel of the claim for an increased disability rating and will therefore also address the propriety of the reduction.  

In that regards, the Board notes that the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2014).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

In the present case, the RO did not follow any of the procedural requirements of 38 C.F.R. § 3.105(e).  Indeed, the RO simply issued a rating decision in September 2014 reducing the disability rating for limitation of extension of the right knee.  The Veteran was not provided with any notice, a rating action proposing the reduction and was not given the requisite time to submit evidence.  As the requirements of 38 C.F.R. § 3.105(e) were not followed, the reduction to 10 percent effective August 27, 2014 is improper.  Accordingly, the disability rating of 40 percent is restored effective August 27, 2014.  

Having restored the 40 percent disability rating effective August 27, 2014, the Veteran's right knee arthritis with limitation of extension is now rated as 10 percent from March 7, 2002, noncompensable from January 28, 2008, 30 percent from October 17, 2009, and 40 percent from May 31, 2011.  

The Board notes that 40 percent is the maximum assignable disability rating under Diagnostic Code 5261, therefore an increased disability rating is not warranted for limitation of extension from May 31, 2011 the effective date of the 40 percent disability rating.  Accordingly, the Board's analysis will focus on the time period prior to May 31, 2011.

Further, the Board notes that while it may appear the disability rating assigned was reduced from 10 percent to noncompensable effective January 28, 2008, the RO assigned the current disability ratings retroactively upon finding of CUE.  Therefore, there was no actual reduction of the disability rating effective January 28, 2008 and the Board need not determine whether a reduction was proper.  

VA outpatient treatment records of April 2002 show extension of the right knee was limited to 10 degrees.  

At a June 2002 VA exam, the examiner noted extension of the right knee was limited to 10 degrees with pain.  On repetitive motion, movement was further limited by weakness, lack of endurance, incoordination and pain, with pain being the major impact on functionality.

VA outpatient treatment records of February 2003 show extension of the right knee was limited to 10 degrees.  

At the VA exams dated May 2004 and April 2005, the extension of the right knee was limited to 5 degrees with pain throughout.  On repetitive motion, movement was further limited by weakness, lack of endurance, incoordination and pain, with pain being the major impact on functionality.

VA treatment records of June 2006 show extension of the right knee was limited to 0 degrees.  

A January 2008 VA exam shows the extension of the right knee was 0 degrees with pain at 5 degrees.  On repetitive motion there was no additional loss of range of motion, but there was further limitation by pain, fatigue, and lack of endurance.  

An October 2009 VA exam shows the extension of the right knee was 20 degrees, with pain at 45 degrees.  On repetitive motion, range of motion remained the same.  On repetitive motion there was pain, fatigue, and lack of endurance with pain causing the major impact on functionality.  There was no incoordination.  

A May 2011 VA examination shows right knee extension was 0 degrees.  There was additional loss of range of motion on repetitive movement, and no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination.  

Private treatment records of May 2011 show extension of the right knee was limited to -30 degrees.

Considering the evidence above, the Board finds that a disability rating in excess of 10 percent is not warranted for the time period prior to January 28, 2008.  Indeed, the evidence shows that at worst, during that time frame, extension of the right knee was limited to 10 degrees even when considering pain and repetitive motion.  To warrant a 20 percent rating the evidence must show extension limited to 15 degrees.  The evidence simply does not show this.  Accordingly, a disability rating in excess of 10 percent is not warranted prior to January 28, 2008.

The Veteran's limitation of extension of the right knee is rated as non compensable from January 28, 2008 to October 17, 2009.  A review of the evidence above shows that an increased disability rating is not warranted for this period of time.  Indeed, between January 28, 2008 and October 17, 2009 the evidence shows that, at worse, extension was limited to 5 degrees.  Significantly, the RO assigned a noncompensable evaluation after the evidence showed near normal extension in four different instances: May 2004, extension was normal; April 2005, extension was 5 degrees; June 2006, extension was normal; and, January 2008, extension was at worst limited to 5 degrees upon consideration of pain.  Therefore, a compensable rating is not warranted for the time period from January 28, 2008 to October 17, 2009.  The objective evidence of record simply does not show that extension was limited to 10 degrees during this period of time, even upon consideration of pain and repetitive motion.

The Veteran's limitation of extension of the right knee is rated as 30 percent disabling from October 17, 2009 to May 31, 2011.  Upon review of the evidence above, the Board finds that a 40 percent rating is warranted effective October 17, 2009.  Indeed, at the October 2009 VA examination extension of the right knee was limited to 45 degrees when pain was considered.  Therefore, the Board finds that effective October 17, 2009, at worse, extension of the right knee was limited to 45 degrees upon consideration of pain.  To warrant a 40 percent disability rating, the evidence must show limitation of extension to 30 degrees.  Therefore, the Board finds that a 40 percent disability rating is warranted for limitation of extension of the right knee, effective October 17, 2009.  This is the maximum assignable rating under Diagnostic Code 5261.

The Board has considered whether there is any other potentially applicable Diagnostic Code which could warrant higher disability ratings than those now assigned.  As noted above, limitation of flexion has been separately decided and is not being considered in the decision herein.  The Board has considered, however, Diagnostic Codes 5258 and 5259 pertaining to meniscectomy.  However, as the maximum disability rating allowed under those codes is 20 percent and considering the disability ratings assigned for limitation of flexion, instability and extension, assigning a separate rating under any of these to Diagnostic Codes would constitute pyramiding and is not allowed.  

In sum, the Board finds that a disability rating in excess of 10 percent for limitation of extension of the right knee is not warranted prior to March 7, 2007; a compensable disability rating is not warranted from January 28, 2208 to October 17, 2009; however, a 40 percent disability rating is warranted effective October 17, 2009.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is competent to report on what he sees and feels and others are competent to report on what they can see.  However, the Board finds more competent and credible the medical opinion as to the severity of his disability provided by the expert at the Veteran's VA examinations than these lay assertions.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

Based on the Veteran's and his representative's claims that the appellant's disability is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2014). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected limitation of extension of the right knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In short, there is nothing in the record to indicate that this service-connected disability alone causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted,

II. Earlier effective date TDIU and DEA

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, which provides that the effective date of a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  This regulation also provides that increased ratings shall become effective on the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim." 38 C.F.R. § 3.400(o)(2).  A claim for an increased rating encompasses a claim for TDIU.  Dalton v. Nicholson, 21 Vet. App. 23 (2007), Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, under Rice, the Veteran's claim for TDIU was part and parcel of his increased disability rating filed in March 2002.  Moreover, the record reflects that the Veteran was unemployed as of August 1, 2003.  Indeed, Social Security Administration records show that the Veteran was unemployed effective August 1, 2003.  

The record further shows that at the time the Veteran first became unemployed, August 1, 2003, the combined disability rating for the service connected disabilities was 70 percent, and at least one of those disabilities, his low back disability, was rated as 40 percent disabling.  Therefore, at the time the Veteran became unemployed he met the schedular requirements of TDIU.

Finally, the Board notes that an August 2011 VA medical opinion states that the Veteran is unemployable due to his service connected right knee and lumbar spine arthritis.  The examiner did not specify when the Veteran became unemployable.

Considering the above, the Board finds that an effective date of August 1, 2003 is warranted for the grant of entitlement to TDIU.  Indeed, as of August 1, 2003, the Veteran was service connected for the two disabilities which the VA examiner found rendered him unemployable.  He also met the schedular requirements for TDIU.  

In sum, it is factually ascertainable that the Veteran became too disabled to work on August 1, 2003, and given that the Veteran's TDIU claim is considered part and parcel of his increased disability claim filed in March 2002, the proper effective date for the award of TDIU is August 1, 2003.

As to the claim for an earlier effective date for the grant of DEA benefits, DEA benefits may be paid to dependents of a veteran whose has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 21.3021.  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.

In a September 2012 rating decision, the RO granted DEA benefits effective as of January 19, 2011-the effective date of the grant of TDIU.  Because the Board has assigned the earlier effective date of August 1, 2003 for the assignment of a TDIU, and because the remaining conditions including character of discharge are met, an earlier effective date of August 1, 2003 applies to the Veteran's DEA benefits.



ORDER


As the reduction in rating for arthritis of the right knee with limitation of extension from 40 percent to 10 percent was not proper, restoration of the 40 percent rating, effective August 27, 2014, is granted.

A disability rating in excess of 10 percent for arthritis of the right knee with limitation of extension, prior to January 28, 2008, is denied.  

A compensable disability rating for arthritis of the right knee with limitation of extension, prior to October 17, 2009, is denied.  

A disability rating of 40 percent for arthritis of the right knee with limitation of extension is granted effective October 17, 2009, subject to the law and regulations governing payment of monetary benefits.

An award of TDIU benefits effective from August 1, 2003 is granted, subject to the law and regulations governing payment of monetary benefits

An effective date of August 1, 2003, and no earlier, for DEA benefits is granted, subject to the law and regulations governing payment of monetary benefits


REMAND

The Board notes that in a September 2014 rating decision, the RO, denied an increased disability rating for arthritis of the right knee with limitation of flexion, an and entitlement to an earlier effective date, earlier than August 27, 2014, for the 20 percent disability rating for arthritis of the right knee with limitation of flexion.  The Veteran, through his attorney, filed a notice of disagreement with these issues in correspondence dated in March 205.  A statement of the case (SOC) has not been issued.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995). Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his attorney, addressing the issues of entitlement to an increased disability rating for arthritis of the right knee with limitation of flexion, and entitlement to an earlier effective date for the grant of a 20 percent disability rating for arthritis of the right knee with limitation of flexion.  The Veteran and his attorney must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


